

116 HR 2582 IH: Opioid Quota Openness, Transparency, and Awareness Act of 2019
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2582IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Cicilline introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to require the Attorney General to make procurement quotas
			 for opioid analgesics publicly available, and for other purposes.
	
 1.Short titleThis Act may be cited as the Opioid Quota Openness, Transparency, and Awareness Act of 2019 or the Opioid QuOTA Act. 2.Public reporting of procurement quotas for opioid analgesics (a)In generalSection 306 of the Controlled Substances Act (21 U.S.C. 826) is amended by adding at the end the following:
				
					(j)
 (1)In this subsection, the term opioid procurement quota means a quota established by the Attorney General for the quantity of opioid analgesics that a registered manufacturer may procure for purposes of manufacturing dosage forms or other substances.
 (2)The Attorney General shall make publicly available, including through the Web site of the Drug Enforcement Administration—
 (A)the quantity of the opioid procurement quota for each registered manufacturer for each year; (B)the quantity of opioid analgesics procured by each registered manufacturer for each year; and
 (C)except as provided under paragraph (3)— (i)a copy of the form or other application, including any attachments or exhibits, submitted by each registered manufacturer requesting an opioid procurement quota; and
 (ii)a copy of each year-end or annual report relating to the procurement or use of opioid analgesics submitted to the Attorney General by a registered manufacturer to whom the Attorney General has issued an opioid procurement quota.
 (3)Upon a request by a registered manufacturer asserting that a document or information described in clause (i) or (ii) of paragraph (2)(C) is exempt from disclosure under section 552(b)(4) of title 5, United States Code, and to the extent that the Attorney General determines that the document or information is exempt from disclosure under such section 552(b)(4), the document or information may be excluded from public disclosure under paragraph (2)..
 (b)GAO reportThe Comptroller General of the United States shall submit to Congress a report that, for the 1-year period beginning on the date of enactment of this Act—
 (1)details— (A)the number of instances in which a registered manufacturer made a request described in section 306(j)(3) of the Controlled Substances Act, as added by subsection (a), with respect to a document or information; and
 (B)the number of instances in which the Attorney General determined such a document or information was exempt from disclosure under section 552(b)(4) of title 5, United States Code; and
 (2)evaluates the extent of the independent evaluation conducted by the Attorney General of requests described in section 306(j)(3) of the Controlled Substances Act.
				